Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 41-43, 45, 46, 49-52, 54, 55, 58 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 20180279377, “Lin”) in view of Wei et al (US 20210345230, “Wei”).

	Re claims 41, 49, 50, 58 and 59, Lin discloses an electronic device applied to UE (figure 1, element 130) comprising a processor (figure 1, element 132) and a memory (figure 1, element 131) to transmit a request to a base station (figure 1, element 150), wherein the request is used to acquire one or more system messages (SI request, figure 10a, step 1013), but fails to disclose recording information related to a request failure in minimized driving test information in response to that the one or more system messages 
	Re claims 42 and 51, Lin discloses transmitting a request to the base station through at least one of a first message or a third message of random access (sending SI request), wherein the information related to the request failure includes type information of the request, and the type information indicates that the request is contained in at least one of the first message or the third message (Msg3 embedded with SI request, paragraph [0049]).
	Re claims 43 and 52, Lin discloses the information related to the request failure contains one of information as follows: information related to the system messages (subset of group X, figure 10a, step 1013); purpose information of the request, wherein the purpose information indicates at least one of cases that the request is used to request the system message, the request is used to request to establish a communication connection with the base station, or the request is used to request to recover the communication connection with the base station; location information of the user equipment; speed information of the user equipment; time information of the user equipment; information of a cell where the user equipment is located; information of signal quality of a cell where the user equipment is located; information of signal quality .

Claims 45, 46, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wei and further in view of other embodiments of Lin.
	Re claims 45, 46, 54 and 55, Lin discloses detecting the system message is not acquired based on the request (paragraph [0049]), but fails to disclose deleting information related to a request failure recorded at a previous time and saving information related to a request failure recorded each time when the system message is not is acquired based on the request. However, other embodiments of Lin disclose deleting and saving information related to a request failure (updating SI information, paragraph [0038]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lin with other embodiments of Lin for the benefit of providing efficient utilization of network resources such as memory by deleting previously saved/recorded information related to a request failure and updating with the latest information.
	 
Allowable Subject Matter
Claims 44, 47, 48, 53, 56 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG S CHO/
Primary Examiner, Art Unit 2467